DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,329,260. 
The present application claims the same subject matter of a touch display device, which is same as the US patent 11,329,260.  
For example:

17/718,036
11,329,260
1. A touch display device, comprising: a substrate; a light-emitting element on the substrate; an encapsulation unit on the light-emitting element; a plurality of touch electrodes on the encapsulation unit; a light-blocking stack disposed on the plurality of touch electrodes and stacked with at least two light-blocking color layers; and a low-reflection layer on the light-blocking stack.  

1. A touch display device, comprising: a substrate; a light-emitting element on the substrate; an encapsulation unit on the light-emitting element; a plurality of touch electrodes on the encapsulation unit; a light-blocking stack including at least two light-blocking color layers overlapping the plurality of touch electrodes; a low-reflection layer on the light-blocking stack; and red, green, and blue color filters overlapping the light-emitting element, wherein the at least two light-blocking color layers include: a first light-blocking color layer formed of either a same or substantially the same material as one of the red and green color filters; and a second light-blocking color layer on the first light-blocking color layer and formed of either a same or substantially the same material as the blue color filter.
2. The touch display device according to claim 1, wherein the at least two light- blocking color layers realize different colors from each other.  

2. The touch display device according to claim 1, wherein the at least two light-blocking color layers realize different colors from each other.
3. The touch display device according to claim 1, further comprising: red, green, and blue color filters overlapping the light-emitting element, wherein the at least two light-blocking color layers include: a first light-blocking color layer formed of either a same or substantially the same material as one of the red and green color filters; and a second light-blocking color layer on the first light-blocking color layer and formed of either a same or substantially the same material as the blue color filter.  

1. A touch display device, comprising: a substrate; a light-emitting element on the substrate; an encapsulation unit on the light-emitting element; a plurality of touch electrodes on the encapsulation unit; a light-blocking stack including at least two light-blocking color layers overlapping the plurality of touch electrodes; a low-reflection layer on the light-blocking stack; and red, green, and blue color filters overlapping the light-emitting element, wherein the at least two light-blocking color layers include: a first light-blocking color layer formed of either a same or substantially the same material as one of the red and green color filters; and a second light-blocking color layer on the first light-blocking color layer and formed of either a same or substantially the same material as the blue color filter.
4. The touch display device according to claim 1, further comprising: red, green, and blue color filters overlapping the light-emitting element, wherein the at least two light-blocking color layers include: a first light-blocking color layer formed of either a same or substantially the same material as the red color filter; a second light-blocking color layer formed of either a same or substantially the same material as the green color filter; and a third light-blocking color layer formed of either a same or substantially the same material as the blue color filter.  

3. A touch display device comprising: a substrate; a light-emitting element on the substrate; an encapsulation unit on the light-emitting element; a plurality of touch electrodes on the encapsulation unit; a light-blocking stack including at least two light-blocking color layers overlapping the plurality of touch electrodes; a low-reflection layer on the light-blocking stack; and red, green, and blue color filters overlapping the light-emitting element, wherein the at least two light-blocking color layers include: a first light-blocking color layer formed of either a same or substantially the same material as the red color filter; a second light-blocking color layer formed of either a same or substantially the same material as the green color filter; and a third light-blocking color layer formed of either a same or substantially the same material as the blue color filter.
5. The touch display device according to claim 1, wherein the low-reflection layer is formed in either a single-layered or multi-layered structure using at least one of TiOx, CuNx, CuMg, CuS, AlON, AlTiN, MoTaOx, or MoTiON.  

4. The touch display device according to claim 1, wherein the low-reflection layer is formed in either a single-layered or multi-layered structure using at least one of TiO.sub.x, CuN.sub.x, CuMg, CuS, AlON, AlTiN, MoTaO.sub.x, or MoTiON.
6. The touch display device according to claim 1, further comprising: a routing line electrically connected to the touch electrodes and disposed along a side surface of the encapsulation unit; and a touch pad electrically connected to the routing line.  

5. The touch display device according to claim 1, further comprising: a routing line connected to the touch electrodes and disposed along a side surface of the encapsulation unit; and a touch pad connected to the routing line.
7. The touch display device according to claim 6, further comprising: a touch protective film on the low-reflection layer and on the substrate in a region spaced apart from the touch pad.  

6. The touch display device according to claim 5, further comprising: a touch protective film on the low-reflection layer and on the substrate in a region spaced apart from the touch pad.
8. The touch display device according to claim 6, wherein at least one of the light- blocking stack or the low-reflection layer overlaps the routing line.  

7. The touch display device according to claim 5, wherein at least one of the light-blocking stack or the low-reflection layer overlaps the routing line.
9. The touch display device according to claim 6, wherein the encapsulation unit includes a plurality of inorganic encapsulation layers and at least one organic encapsulation layer.  

8. The touch display device according to claim 5, wherein the encapsulation unit includes a plurality of inorganic encapsulation layers and at least one organic encapsulation layer.
10. The touch display device according to claim 9, wherein at least one of the plurality of inorganic encapsulation layers extends more toward the touch pad than the at least one organic encapsulation layer.  

9. The touch display device according to claim 8, wherein at least one of the plurality of inorganic encapsulation layers extends more toward the touch pad than the at least one organic encapsulation layer.
11. The touch display device according to claim I, further comprising: a bank disposed under the encapsulation unit, wherein the low-reflection layer overlaps with the bank.  

10. The touch display device according to claim 1, further comprising: a bank disposed under the encapsulation unit, wherein the low-reflection layer overlaps with the bank.
12. The touch display device according to claim 1, further comprising: a touch planarization layer disposed between the touch electrode and the light-blocking stack and disposed on the substrate in a region spaced apart from the touch pad.  

11. The touch display device according to claim 1, further comprising: a touch planarization layer disposed between the touch electrode and the light-blocking stack and disposed on the substrate in a region spaced apart from the touch pad.
13. The touch display device according to claim 1, wherein the low-reflection layer is formed of a low-reflection material having reflectivity having a single-digit percentage (%).

5. The touch display device according to claim 1, further comprising: a routing line connected to the touch electrodes and disposed along a side surface of the encapsulation unit; and a touch pad connected to the routing line.

 

Allowable Subject Matter
Claims 3, 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Prior arts of reference fail to teach wherein said in the claims:

3. “a first light-blocking color layer formed of either a same or substantially the same material as one of the red and green color filters; and a second light-blocking color layer on the first light-blocking color layer and formed of either a same or substantially the same material as the blue color filter.”

4. “a first light-blocking color layer formed of either a same or substantially the same material as the red color filter; a second light-blocking color layer formed of either a same or substantially the same material as the green color filter; and a third light-blocking color layer formed of either a same or substantially the same material as the blue color filter.”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ro et al. (2015/0226992) “Ro” in view of Ma et al. (2018/0342560) “Ma”.

As of claim 1, Ro teaches:
A touch display device, comprising: 
a substrate (100 Fig.2);
a light-emitting element on the substrate ([0062] teaches the organic insulation layer 235 is between the light blocking pattern 230 and the liquid crystal layer (not shown)(e.g. liquid crystal layer emits light)) ; 
an encapsulation unit (255 Figs.4E, 4F teaches “passivation layer” which has the same function as encapsulation unit) on the light-emitting element (see [0062] as shown above); 
and
a low-reflection layer (280 Figs.4A, 4B, [0089, 0090]) on the light-blocking stack (230 Figs.4A, 4B).

Ro Fails to teach:
a plurality of touch electrodes on the encapsulation unit; 
a light-blocking stack disposed on the plurality of touch electrodes (300 Fig.3C, [0082]) and stacked with at least two light-blocking color layers (R, G, B Figs. 3c, 3D)

	However, Ma teaches
a plurality of touch electrodes (300 Fig.3C, [0076]) on the encapsulation unit (300 Fig.3C, [0036]); 
a light-blocking stack (330 Figs.3C, 3D, [0076], [0082]) disposed on the plurality of touch electrodes (300 Fig.3C, [0082]) and stacked with at least two light-blocking color layers (R, G, B Figs. 3c, 3D).

	Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to combine Ro’s apparatus with the teaching of Ma’s as shown above, so at least one inorganic encapsulation layer can be arranged on the side of the touch electrode structure away from the organic light-emitting structural layer to enable the touch electrode structure to be integrated in the OLED display so as to improve the integrity of the OLED display (see [0037]).

	As of claim 2, Ma teaches
wherein the at least two light-blocking color layers realize different colors from each other (Figs3C, 3D teach light blocking structure 330 in combination with color filter 320 and generate different light colors R, G, B).

As of claim 5, Ro as modified by Ma fails to specifically teach  
wherein the low-reflection layer is formed in either a single-layered or multi-layered structure using at least one of TiOx, CuNx, CuMg, CuS, AlON, AlTiN, MoTaOx, or MoTiON.
However, Ro teaches different options of material in [0067] and Examiner’s position is that it is a design choice to have the low-reflection layer is formed in either a single-layered or multi-layered structure using at least one of TiOx, CuNx, CuMg, CuS, AlON, AlTiN, MoTaOx, or MoTiON.

As of claim 13, Ro teaches 
wherein the low-reflection layer is formed of a low-reflection material having reflectivity having a single-digit percentage (%) ([0067] teaches use of low reflectivity metals qwhich obvious would include reflectivity having a single-digit percentage).


Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ro in view of Ma and further in view of 	HAN et al. (2016/0117031) “HAN”.
	 
As of claim 6, Ro as modified by Ma Fails to teach wherein said 
further comprising:
a routing line electrically connected to the touch electrodes and disposed along a side surface of the encapsulation unit; and
a touch pad electrically connected to the routing line. 
	
However, HAN teaches wherein said:
further comprising:
a routing line (171-173 Fig.1) electrically connected to the touch electrodes (120, 130 Fig.1) and disposed along a side surface ([0058] teaches the first routing line 171 is disposed in the peripheral area P/A of the substrate 110, see Fig.1) of the encapsulation unit (193 Fig.3A which obviously can have the same function as Ro’s encapsulation unit shown above); and
a touch pad ([0058], 180 Fig.1) electrically connected to the routing line (171-173 Fig.1). 

Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to combine Ro as modified Ma’s apparatus with the teaching of HAN’s as shown above, because it is an alternate way to manufacture a touch sensing device with a touch pad.

As of claim 7, Ro teaches 
wherein said further comprising:
a touch protective film (235 Fig.2) on the low-reflection layer (230 Fig.2) and on the substrate in a region spaced apart from the touch pad (see Fig.2, 235 would located in a region spaced apart from the touch pad in Ro as modified by Ma and HAN).

As of claim 8, Ma teaches 
wherein at least one of the light-blocking stack or the low-reflection layer overlaps the routing line (Figs.3C, 3D teach 330 overlaps touch electrode structure 300 in which routing lines taught by HAN would be connected).

As of claim 9, Ma teaches 
wherein the encapsulation unit includes a plurality of inorganic encapsulation layers and at least one organic encapsulation layer ([0036]).

As of claim 10, Ro as modified by Ma fails to specifically teach  
wherein at least one of the plurality of inorganic encapsulation layers extends more toward the touch pad than the at least one organic encapsulation layer.
However, Examiner’s position is that it is a design choice to have wherein at least one of the plurality of inorganic encapsulation layers extends more toward the touch pad than the at least one organic encapsulation layer.

As of claim 11, Ro as modified by Ma Fails to teach 
wherein said further comprising: a bank disposed under the encapsulation unit, wherein the low-reflection layer overlaps with the bank.  
	
However, HAN teaches 
wherein said further comprising: a bank disposed under the encapsulation unit (bank 1004 Fig.14 would be under Ro’s passivation layer when RO is modified by Ma and HAN as shown above),
wherein the low-reflection layer overlaps with the bank (bank 1004 Fig.14 would overlap Ro’s low-reflection layer when RO is modified by Ma and HAN as shown above). 

Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to combine Ro as modified Ma’s apparatus with the teaching of HAN’s as shown above, because electrodes may be rarely visible from the outside due to the black bank layer, and visibility of the organic light emitting display device may be further improved (see [0129]).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ro in view of Ma and further in view of HAN and Park et al. (2019/0115411) “Park”. 

As of claim 12, Ro as modified by Ma and HAN fails to teach 
further comprising:
a touch planarization layer disposed between the touch electrode and the lightblocking stack and disposed on the substrate in a region spaced apart from the touch pad.  
	
However, Park teaches 
further comprising:
a touch planarization layer (PLL Fig.11) disposed between the touch electrode (touch electrode connected TS Fig.11, [0085], [0086]) and the lightblocking stack (LBL Fig.11) and disposed on the substrate in a region spaced apart from the touch pad (PD Fig.6, [0084]). 

Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to combine Ro as modified Ma and HAN’s apparatus with the teaching of Park as shown above, because it is an alternate way to manufacture a touch display device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628